IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00133-CR

                           IN RE SAMUEL LYN REAVES


                                  Original Proceeding

                            From the 413th District Court
                               Johnson County, Texas
                               Trial Court No. F49661


                            MEMORANDUM OPINION


       Relator, Samuel Lyn Reaves, a prison inmate, requests that this Court issue a writ

of mandamus directing David R. Lloyd, the District Clerk for Johnson County, to file

relator’s application for writ of habeas corpus, assign ancillary numbers, and allow

relator access to the courts as required by the Texas Code of Criminal Procedure. As a

Court of Appeals, we have no jurisdiction to compel a district clerk to act except to enforce

our jurisdiction. See TEX. GOV'T CODE § 22.221(a), (b). Relator has not alleged any need

for this Court to enforce that jurisdiction.

       Accordingly, relator’s application for writ of mandamus, filed on June 14, 2021, is

dismissed for want of jurisdiction.
        Relator also presented with his petition a motion for leave to file his petition for

writ of mandamus. A motion for leave to file a petition for writ of mandamus is required

when relief by mandamus is sought from the Court of Criminal Appeals. TEX. R. APP. P.

72.1. The requirement for leave to file a petition for writ of mandamus at the court of

appeals level was eliminated in 1997. See TEX. R. APP. P. 52, Notes and Comments. Thus,

under the applicable rules, a motion for leave to file the petition is unnecessary if

mandamus relief is sought from an intermediate court of appeals, such as this Court. The

petition was filed without regard to the motion for leave to file it. Accordingly, the motion

for leave to file a petition for writ of mandamus is dismissed as moot. See In re Dawson,

10-19-00427-CR, 2019 Tex. App. LEXIS 10725 (Tex. App.—Waco Dec. 11, 2019, orig.

proceeding) (not designated for publication).



                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Davis 1
Petition dismissed
Motion dismissed
Opinion delivered and filed June 30, 2021
Do not publish
[OT06]




1
 The Honorable Rex Davis, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

In re Reaves                                                                                       Page 2